TurNer, J., dissenting: I agree with what is said in Judge Black’s dissent with reference to entertainment expenses. I further disagree with the majority views, however, with respect to the automobile expense claimed. If petitioner’s services were as vital as he seemed to think they were and the assignment of a car for his sole use in performance thereof had been necessary, it would, in my opinion, have been beyond reason to conclude that the Army would have risked even the lessening of his efficiency through failure to assign a car to him. In my opinion, the facts here found present a picture in which petitioner, being financially able to serve his personal preference and convenience, desired to have a car of his own and personally supplied it. It is accordingly my judgment that the automobile expense was a personal expense, and not an ordinary and necessary expense of the petitioner in the performance of his official duties.